UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-4020


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JERRY WAYNE AVERY, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:07-cr-00302-JAB-1)


Submitted:    August 6, 2009                 Decided:   August 27, 2009


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender,           Eric D. Placke,
Assistant Federal Public Defender, Greensboro,          North Carolina,
for Appellant.   Michael Francis Joseph, Angela          Hewlett Miller,
Assistant United States Attorneys, Greensboro,          North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jerry Wayne Avery, Jr., pleaded guilty to two counts

of   possession       with    intent         to       distribute      crack       cocaine,     in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(B) (2006), and one

count    of    possession     of    a     firearm        in     furtherance        of    a    drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i)

(2006).         Avery    received        a    sentence          at   the    bottom       of    the

Guidelines range, consisting of concurrent terms of 202 months

on the drug counts and a consecutive sixty-month term on the

firearm charge, for a total sentence of 262 months.                               Avery filed

a timely notice of appeal.               We affirm.

               On appeal, Avery’s counsel filed a brief pursuant to

Anders    v.    California,        386       U.S.      738    (1967).        In    the    brief,

counsel argues that the district court imposed an unreasonably

long sentence.          Avery was informed of his right to file a pro se

supplemental brief, but has not done so.

               We   review   sentences         for      reasonableness,           applying      an

abuse of discretion standard of review.                          Gall v. United States,

552 U.S. 38, __, 128 S. Ct. 586, 597-98 (2007); United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                                We first consider

whether the district court committed any significant procedural

error, such as improperly calculating the advisory Guidelines

range.    United States v. Evans, 526 F.3d 155, 161 (4th Cir.),

cert.    denied,     129     S.   Ct.        476      (2008).        We    then    assess     the

                                                  2
substantive reasonableness of the sentence imposed, taking into

account the totality of the circumstances.                 Id.     Further, we

presume on appeal that a sentence within the advisory Guidelines

range is reasonable.         Gall, 128 S. Ct. at 597; Pauley, 511 F.3d

at 473.     Moreover, we must give due deference to the district

court’s decision that the 18 U.S.C. § 3553(a) factors justify

the sentence.        Gall, 128 S. Ct. at 597.        Even if we would have

imposed a different sentence, this fact alone is insufficient to

justify reversing the district court.          Evans, 526 F.3d at 160.

            In this case, the district court properly calculated

Avery’s Guidelines range.         In addition, the district court was

aware of Avery’s interest in working on gang-prevention programs

and his desire to care for his children, the two issues that

Avery now says make his sentence unreasonable.                    The district

court    weighed     these   considerations    against     Avery’s      repeated

criminal conduct, the seriousness of the current offenses, and

the need for Avery’s punishment and deterrence.                  In considering

the     sentencing    factors,   the   district      court     found    that   a

Guidelines sentence was appropriate.           We conclude Avery has not

rebutted    our    appellate   presumption    that   the     district    court’s

sentence was reasonable.

            As part of our review in this Anders appeal, we have

examined the full record, including the plea colloquy, and we do

not find any reversible errors.              We therefore affirm Avery’s

                                       3
conviction    and    sentence.     This       court   requires    that      counsel

inform Avery, in writing, of his right to petition the Supreme

Court   of   the    United   States     for    further      review.    If     Avery

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                  Counsel's

motion must state that a copy thereof was served on Avery.                      We

dispense     with   oral     argument    because      the     facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        4